                  Case 1:18-cv-01338-MMS Document 8 Filed 01/03/19 Page 1 of 1




                       lln tbt @nitr! 5rtttts [,owt                                                                       of   feltrsl   @luimg
                                                                                                  No. l8-1338
                                                                                            (Filed: January 3,2019)

**i.*'t:t ****t          *****         {.   * * * * * * * * *,t * !i'N*                              *,r*,t*:i
MOSES EUGENE BARKNR,

                          Plaintiff,



THE UNITED STATES,

                          Defendant.                                                                               *
***   !t   ****   *.   ****   :N   * :i,t *   :t :*   *'+   :1.   !t {.'1.   *   :}   :1.   *   :t   :1.   *'* * :*'}


                                                                                                                  ORDER

        Plaintiff, proceeding pro se, initiated a lawsuit in this court in August 30,2018. On
October 16, 2018, defendant moved to dismiss plaintiff s complaint pursuant to Rule 12(b)(l)
and (6) of the Rules of the United States Court of Federal Claims ("RCFC"). In accordance with
RCFC 7.2(b) and RCFC 6(d), plaintifPs response to the motion was due by November 15,2018.

       On November 26,2018, the court issued an Order directing plaintiffto file a response to
defendant's motion by no later than December 26,2018, and waming him that failure to do so
might result in the dismissal of his complaint for failure to prosecute. As of the date of this
Order, plaintiff has not filed a response.

       Therefore, pursuant to RCFC 41(b), plaintiff s complaint is DISMISSED WITHOUT
PREJUDICE for failure to prosecute. No costs. The clerk is directed to enter judgment
accordingly.

             IT IS SO ORDERED.
